FILED IN
                                 14th COURT OF APPEALS
                                     HOUSTON. TEXAS
ZAGUAglAWikg-VSY'                                           t_-Wuiftie.y 30,Z0/fr
                                     FEB Ob 2015
       \L
                                 CHRISTOPHER A. PRiNE
iU6SrftT6 0F I6XA&                      CLERK

                                                      ftg aJ& M-ls-ocmJ-rj?.
                                      [p -i, cot** ^ni'r^
                                                   ?b-/ZP>to-Mi

                       •/Jtpripd Fan?. Cmw (fifCjK/rt^ &*/7




 ) Am ACxpp^ 0f %e CusuKs LpG> is It feerAj/ds ip iue M$>\ye


M&T/&U*

Ruflggf* ffkrti
I 133* gfoS /&. C;i1/ fk<DC. +£(5M6/bf£S> C&D6S

                        C'&enncjFm- fa S&fi//eer

 7m& Is T& fee 4 Hue 4/uD &b/2£^c5r C&P/ $f~Th&A&<w& d*jp


                                                 QL
                                                ^ P<?xfr S6 UsAsfitfJMr"V